DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
A number of the reference characters are unclear and appear to be cut-off in Figs. 1, 2, 7 and 8.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16 and 53.  
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  Note the following:
The elements represented by reference characters 10, 40, 41, 43, 44 and 50 in the embodiment shown in Fig. 4 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Figs. 1-3.
The elements represented by reference characters 10, 14, 40, 41, 43, 44, 45, 50 and 51 in the embodiment shown in Fig. 5 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Fig. 4.
The elements represented by reference characters 10, 14, 40, 41, 43, 44, 45, 50 and 51 in the embodiment shown in Fig. 6 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Fig. 5.
The elements represented by reference characters 10, 14, 40, 41, 43, 44, 45, 50 and 51 in the embodiment shown in Fig. 7 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Fig. 6.  Further, the elements represented by reference characters 56 and 58 in the embodiment shown in Fig. 7 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Figs. 1-3.
The elements represented by reference characters 10, 14, 40, 41, 44, 45, 50, 56 and 58 in the embodiment shown in Fig. 8 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Fig. 7.
The elements represented by reference characters 10, 14, 40, 41, 43, 44, 45, 50 and 51 in the embodiment shown in Fig. 9 are distinct from the elements represented by these same reference characters in at least the embodiment shown in Fig. 7.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informality:  The term “Figure1” in paragraph [0036] should be replaced with the term -- Figure 1 -- to correct a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Specifically, the specification fails to describe what “machine” is being used for the claimed “machine learning process” and how the machine learns to “perform” the step of selecting a transitional element as set forth in claim 27.  As such, the specification fails to reasonably convey to one of ordinary skill in the art that the inventor has possession of the claimed invention at the time the application was filed.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 19, the limitation “mean element thickness” renders the claim indefinite because it is unclear what is encompassed by this limitation.  Specifically, it is unclear whether this limitation refers to the “mean” thickness of the “radial web elements”, “the tangential web elements”, or the entire web element (i.e., both the radial web elements and the tangential web elements).  It is further noted that the specification fails to define what is meant by “mean element thickness”.
	
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 16-18, 20-26, 28-32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Manesh et al. (US 2012/234445 A1; previously cited; hereinafter “Manesh”) in view of Van Riper et al. (US 2017/0157984 A1; previously cited; hereinafter “Van Riper”).
	Regarding claims 16 and 20-23, Manesh discloses a non-pneumatic tire 10 comprising: a generally annular inner ring 20 having an axis of rotation 12; a deformable generally annular outer ring 30; and a flexible interconnected web 40 extending between the inner and the outer ring, the interconnected web including at least two radially adjacent layers 56, 58 of web elements 42 at every radial cross-section of the tire, the web elements defining a plurality of generally polygonal openings 50 and including a plurality of radial web elements (unlabeled, but shown in Figs. 1-10 and 14-18) that are angled relative to a plane 14 that extends radially through the axis of rotation and a plurality of distinct tangential web elements 45 that are generally transverse to the radial plane, wherein each generally polygonal opening is defined by a plurality of vertices at 44, and wherein when load is applied, a substantial amount of the load is supported by a plurality of the web elements working in tension (paragraph [0066]), wherein a plurality of the radial web elements in a region above the axis of rotation are subjected to a tensile force while at least some of the radial web elements in a region between the load and a footprint region buckle (paragraph [0064]) and a plurality of the tangential web elements distribute the load through the flexible interconnected web (paragraphs [0066] and [0069]), further comprising a tread 70 carrying layer affixed to a radially external surface of the outer ring (note at least Fig. 1), the tread carrying layer support supporting the web elements working in tension (paragraph [0066]), wherein the plurality of generally polygonal openings comprises a first plurality of generally polygonal openings having a first shape and a second plurality of generally polygonal openings having a second shape different from the first shape (note at least Fig. 9), wherein the first plurality of generally polygonal openings includes a plurality of inner hexagonal openings and a plurality of outer hexagonal openings, and wherein the second plurality of generally polygonal openings includes a plurality of inner trapezoidal openings and a plurality of outer trapezoidal openings (note at least Fig. 9), and wherein a radial plane that bisects an inner hexagonal opening would also bisect an outer trapezoidal opening, and a radial plane that bisects an inner trapezoidal opening would also bisect an outer trapezoidal opening (note at least Fig. 9).
	 Regarding claims 24 and 28-30, Manesh discloses a method of designing a non-pneumatic tire 10, the method comprising: providing a generally annular inner ring 20 having an axis of rotation 12; providing a deformable generally annular outer ring 30; and connecting the inner ring to the outer ring with a flexible interconnected web 40 having at least two radially adjacent layers 56, 58 of web elements at every radial cross-section of the tire, such that the web elements define a plurality of generally polygonal openings 50 having a plurality of vertices at 44, and such that the web elements include a plurality of radial web elements (unlabeled, but shown in Figs. 1-10 and 14-18) that are angled relative to a plane 14 that extends radially through the axis of rotation and a plurality of distinct tangential web elements 45 that are generally transverse to the radial plane, when a load is applied, a substantial amount of the load is supported by a plurality of the web elements working in tension (paragraph [0066]), wherein a plurality of the radial web elements in a region above the axis of rotation are subjected to a tensile force while at least some of the radial web elements in a region between the load and a footprint region buckle (paragraph [0064]) and a plurality of the tangential web elements distribute the load through the flexible interconnected web (paragraphs [0066] and [0069]), further comprising selecting a material for the inner ring, the outer ring, and the flexible interconnected web (paragraph [0052]), wherein the step of selecting a material for the inner ring, the outer ring, and the flexible interconnected web includes selecting a same material for the inner ring, the outer ring, and the flexible interconnected web (paragraph [0052]), and wherein the step of selecting a thickness of each web element includes selecting the thickness according to material properties of the selected material (paragraphs [0052], [0064], [0067], [0068], and [0079-0083]).
	Regarding claims 31 and 35, Manesh discloses a non-pneumatic tire 10 comprising: a generally annular inner ring 20 that attaches to a wheel 60; a generally annular outer ring 30; an interconnected web 40 between the generally annular inner ring and the generally annular outer ring, the interconnected web defining a plurality of openings 50 circumferentially spaced around the tire and radially spaced at varying distances from an axis of rotation 12, so as to support a load by working in tension (paragraph [0066]), wherein the interconnected web includes a plurality of web elements 42, including a first plurality of web elements above the axis of rotation and a second plurality of web elements below the axis of rotation (Figs. 1-10 and 14-18), wherein the web elements are configured to facilitate buckling of the interconnected web (paragraph [0064]), wherein, when a load is applied, the first plurality of web elements are subjected to a tensile force while the second plurality of web elements buckle (paragraphs [0064], [0066] and [0069]), and further comprising a tread carrying layer 70 affixed to a radially external surface of the outer ring (note at least Fig. 1).
	Manesh fails to disclose each of the plurality of vertices is defined by a transitional element that varies a thickness of an associated web element along at least a portion of a length of the web element, wherein the transitional element is selected from the group consisting of a radius, an elliptical transition, and a spline.
	Van Riper, however, teaches a non-pneumatic tire which includes a plurality of generally polygonal openings (unlabeled, but shown in Figs. 14-16), wherein each generally polygonal opening is defined by a plurality of vertices (unlabeled, but clearly shown in Fig. 16), wherein each of the plurality of vertices is defined by a transitional element that varies a thickness of an associated web element along at least a portion of a length at 1030 and/or at 1040 of the web element, wherein the transitional element is selected from the group consisting of a radius, an elliptical transition, and a spline (Fig. 16 shows both a radius transitional element and an elliptical transitional element).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire of Manesh by forming its vertices with a radiused or splined transitional element that varies a thickness of an associated web element along at least a portion of a length of the web element, such as taught by Van Riper, to provide predictable results for reinforcing the web elements and reducing stress concentrations at the connection points of the web elements.
	Regarding claims 17, 18, 25, 26, 32 and 34, Van Riper discloses the plurality of vertices include a first plurality of vertices with transitional elements defined by a radius and a second plurality of vertices with transitional elements defined by a spline (Figs. 14-16; note Fig. 16 clearly shows a first vertex of the polygonal opening having a splined transitional element and a second vertex of the polygonal opening having a radiused transitional element) to vary the thickness of the web elements.

11.	Claims 19, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Manesh in view of Van Riper, as applied to claims 16, 18, 24 and 31 above, and further in view of Optimization of Shape to Minimize Stress Concentration (newly cited non-patent literature; hereinafter “Optimization”).
	Regarding claim 19, Manesh, as modified by Van Riper, fails to disclose the radius being greater than 125% of a mean element thickness.
	Optimization, however, teaches that the radius of the transitional element or fillet is a result effective variable dependent upon the mean element thickness (i.e., a thickness dimension of the element that includes the transitional element or fillet) that can be optimized (note at least Tables 1 and 2, and the corresponding description).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified non-pneumatic tire of Manesh, as modified by Van Riper, by forming the radius to be greater than 125% of a mean element thickness to achieve an optimal profile design for minimizing stress-concentration effects.
	Regarding claim 27, Manesh, as modified by Van Riper, fails to expressly disclose the step of selecting a transitional element being performed by a machine learning process.
	Optimization, however, teaches the use of a machine (“ICL 1904S machine” described on page 67) for selecting the optimal transitional element or fillet dimensions (page 67).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of designing the non-pneumatic tire of Manesh, as modified by Van Riper, by utilizing a machine learning process for selecting a transitional element, such as taught by Optimization, as a well-known selection method that would provide predictable results for selecting a transitional element with optimal values.
	Regarding claim 33, Manesh, as modified by Van Riper, fails to disclose the varying thickness of at least one of the plurality of web elements is caused by an elliptical transition at a vertex of the web element.  Instead, as noted above, Van Riper clearly shows the use of radiused and splined transitions at respective vertices of the web element (Fig. 16).
	Optimization, however, teaches the use of elliptical transitions or fillets (Table 2) to minimize stress-concentration effects.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire of Manesh, as modified by Van Riper, by using an elliptical transition, such as taught by Optimization, as a well-known alternative type of transitional element or fillet that would provide predictable results for minimizing stress-concentration effects.



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617